DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant’s election of the species of the nucleic acid sequence of SEQ ID NO:263 and the polypeptide sequence of SEQ ID NO:460 in the reply filed on 11/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims
Claims 1-20 are currently pending.
Claims 1-20 are examined herein.
Improper Markush Grouping
Claims 1-5, 13-16 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two 
The Markush groupings of Claims 1-5, 13-16 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The groups of sequence identifiers recited in the claims comprise sequences that are structurally distinct from one another – for example SEQ ID NO:757 and 758 share no discernable sequence identity (structure).  As such, the sequences do not share any “single structural similarity”.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the 
	Applicant claims a method of increasing yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, abiotic stress tolerance, and/or nitrogen use efficiency, and/or reducing time to flowering or time to inflorescence emergence of a plant, comprising over-expressing within the plant a polypeptide comprising an amino acid sequence having at least 80%-100% identity to SEQ ID NO:460 and a nucleic acid construct comprising an isolated polynucleotide comprising a nucleic acid sequence encoding said polypeptide wherein said amino acid sequence is capable of increasing yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, abiotic stress tolerance, and/or nitrogen use efficiency, and/or reducing time to flowering or time to inflorescence emergence of a plant.  
	Applicant describes the sequence of SEQ ID NO:263, a nucleic acid sequence that encodes a polypeptide of SEQ ID NO:460 in the model plant species Arabidopsis thaliana, given the arbitrary gene name LYD293 (Table 53).  Applicant describes 15 sequences of polypeptides from other plant species that share between 97.9% and 84% identity to SEQ ID NO:460.  (Table 54).  Applicant describes results of experiments wherein the polynucleotide of SEQ ID NO:263 was expressed in Arabidopsis plants under normal growth conditions and such overexpression resulted in increased fresh weight (Table 61).  
	With regard to Claims 1-12, Applicant does not adequately describe the genus of methods of increasing yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, abiotic stress tolerance, and/or nitrogen use efficiency, and/or reducing time to 
	With regard to Claims 1, 4, 6-13, 15, 17-20 there is no structural analysis supporting a structure-function relationship with respect to the polypeptide of SEQ ID NO:460 and there appears to be a dearth of any such analysis in the prior art.  Indeed, there appears to be no biological function of the DECOY gene taught by the prior art.  While Applicant has described the sequences of 15 sequences of polypeptides from other plant species that share between 97.9% and 84% identity to SEQ ID NO:460 (those sequences being deemed to have adequate written description support) the structures alone do not adequately describe the genus of sequences having only 80% identity to SEQ ID NO:460 that have the required functionality.  Without further 
Hence, Applicant has not, in fact, described the claimed invention within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Claims 6-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the method steps using a nucleic acid encoding a polypeptide having at last 95% identity to the instant SEQ ID NO:296 , does not reasonably provide enablement for performing the method steps using polypeptides having only 80% identity to the instant SEQ ID NO:296 and making the claimed nucleic acid constructs, plants and plant cells comprising said nucleic acids.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a method of increasing yield and abiotic stress tolerance of a plant or reducing time to flowering or time to inflorescence emergence of a plant,  wherein said abiotic stress is selected from the group consisting of salinity, drought, water deprivation, flood, low temperature, high temperature, heavy metal toxicity, anaerobiosis, nutrient deficiency, nutrient excess, atmospheric pollution and UV irradiation, wherein the yield comprises seed yield or oil yield, the method further comprising selecting a plant over- expressing said polypeptide for a decreased time to flowering and/or time to inflorescence emergence of a plant as compared to native plant of the same species under the same growth conditions.  
	Applicant teaches the sequence of SEQ ID NO:263, a nucleic acid sequence that encodes a polypeptide of SEQ ID NO:460 in the model plant species Arabidopsis thaliana, given the arbitrary gene name LYD293 (Table 53).  Applicant describes 15 sequences of polypeptides from other plant species that share between 97.9% and 84% identity to SEQ ID NO:460.  (Table 54).  Applicant describes results of experiments wherein the polynucleotide of SEQ ID NO:263 was expressed in Arabidopsis plants under normal growth conditions and such overexpression resulted in increased fresh weight (Table 61).  
Claims 6-8 and 11 require that the plant expressing the polypeptide has increased abiotic stress tolerance, that the plant has increased seed yield or oil yield and that the plant would be reasonably expected to exhibit decreased time to flowering and/or time to inflorescence emergence of the plant.  A review of the working examples as taught by Applicant shows only one phenotype of increased fresh weight (biomass) 
Given the limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4 are rejected under 35 U.S.C. § 102(b) as being anticipated by Zhang, et al. (Proceedings of the National Academy of Sciences 94.14 (1997): 7349-7355) taken with evidence of the instant Specification.
Applicant claims a method of increasing yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, abiotic stress tolerance, and/or nitrogen use efficiency, and/or reducing time to flowering or time to inflorescence emergence of a plant, comprising over-expressing within the plant a polypeptide comprising an amino acid 
Zhang, et al. discloses that a genomic clone of the Arabidopsis thaliana DECOY gene had been expressed in a plant (a plant that was not mutant for the DECOY gene) thereby overexpressing said gene.  (p. 7532, right col. ¶ 2).  An alignment of the sequence of the decoy gene of Zhang et al., showing 99.77% identity over 95% of the length of the instant SEQ ID NO:263, encoding a polypeptide is shown as follows:
Score
Expect
Identities
Gaps
Strand
1598 bits(865)
0.0
870/872(99%)
1/872(0%)
Plus/Plus


Query  1    GATTTCGTTTCTGGGTTGTGAGATTGAGAAATGCCGAGATCATCTTTGCGGCTACTAGCT  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  56   GATTTCGTTTCTGGGTTGTGAGATTGAGAAATGCCGAGATCATCTTTGCGGCTACTAGCT  115

Query  61   AAGCCTCTCTTGGAGAGCAGGCGAGGGTTTTGCACGAGCTCTGATAAGATCGTAGCTTCG  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  116  AAGCCTCTCTTGGAGAGCAGGCGAGGGTTTTGCACGAGCTCTGATAAGATCGTAGCTTCG  175

Query  121  GTGCTTTTCGAGAGATTGCGCGTTGTGATACCCAAACCGGATCCTGCCGTTTACGCTTTC  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  176  GTGCTTTTCGAGAGATTGCGCGTTGTGATACCCAAACCGGATCCTGCCGTTTACGCTTTC  235

Query  181  CAGGAGTTCAAATTCAATTGGCAACAGCAGTTTCGTCGTAGATATCCCGATGAGTTCTTA  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  236  CAGGAGTTCAAATTCAATTGGCAACAGCAGTTTCGTCGTAGATATCCCGATGAGTTCTTA  295

Query  241  GACATTGCTAAGAACAGAGCCAAGGGTGAATACCAAATGGACTATGTACCTGCTCCTAGA  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  296  GACATTGCTAAGAACAGAGCCAAGGGTGAATACCAAATGGACTATGTACCTGCTCCTAGA  355

Query  301  ATTACAGAGGCTGACAAGAATAACGATAGGAAGTCATTATATAGAGCCCTAGACAAAAAG  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  356  ATTACAGAGGCTGACAAGAATAACGATAGGAAGTCATTATATAGAGCCCTAGACAAAAAG  415

Query  361  TTGTATCTTCTCATATTCGGCAAGCCATTTGGAGCTACTAGTGACAAACCTGTTTGGCAC  420
            |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Sbjct  416  TTGTATCTTCTCATATTCGGCAAGCCATTTGGAGCTACTAGTGACAAACCTGTTTGGCCC  475

Query  421  TTCCCAGAGAAAGTCTATGATTCTGAGCCAACTCTTCGCAAGTGCGCGGAATCTGCTTTG  480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  476  TTCCCAGAGAAAGTCTATGATTCTGAGCCAACTCTTCGCAAGTGCGCGGAATCTGCTTTG  535

Query  481  AAGTCAGTCGTAGGAGACCTCACTCACACATACTTTGTTGGAAATGCTCCAATGGCTCAC  540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  536  AAGTCAGTCGTAGGAGACCTCACTCACACATACTTTGTTGGAAATGCTCCAATGGCTCAC  595

Query  541  ATGGCCATACAACCTACAGAAGAAATGCCTGATTTGCCATCTTACAAGAGGTTCTTCTTC  600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  596  ATGGCCATACAACCTACAGAAGAAATGCCTGATTTGCCATCTTACAAGAGGTTCTTCTTC  655

Query  601  AAATGCAGTGTAGTAGCAGCATCGAAATACGACATAAGCAACTGCGAGGATTTTGTGTGG  660
            ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Sbjct  656  AAATGCAGTGTAGTAGCAGCATCGAAATACGACATAAGC-ACTGCGAGGATTTTGTGTGG  714

Query  661  GTAACCAAAGACGAGCTCTTGGAATTCTTCCCTGAGCAAGCTGAATTCTTCAACAAGATG  720
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  715  GTAACCAAAGACGAGCTCTTGGAATTCTTCCCTGAGCAAGCTGAATTCTTCAACAAGATG  774

Query  721  ATCATTAGCTGAGCCACTCACACCACAAAAACTCCTATTTTCATCCCTTCTTCTCCATCA  780
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  775  ATCATTAGCTGAGCCACTCACACCACAAAAACTCCTATTTTCATCCCTTCTTCTCCATCA  834

Query  781  ATGTCATCTCTCTGGTATTAGACAGTGTGAGAAGGTCAATGTAATAACCAAACAAAACCA  840
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  835  ATGTCATCTCTCTGGTATTAGACAGTGTGAGAAGGTCAATGTAATAACCAAACAAAACCA  894

Query  841  TGTCTCTGGTTGTGACGTGAAGGAAATTTTTG  872
            ||||||||||||||||||||||||||||||||
Sbjct  895  TGTCTCTGGTTGTGACGTGAAGGAAATTTTTG  926

The sequence of the decoy gene of Zhang et al. encodes a polypeptide sharing 87% identity over 99.2% of the full length of SEQ ID NO:460 as shown in the following alignment:


Score
Expect
Method
Identities
Positives
Gaps
416 bits(1069)
6e-155
Compositional matrix adjust.
202/204(99%)
202/204(99%)
0/204(0%)







Query  1    MPRSSLRLLAKPLLESRRGFCTSSDKIVASVLFERLRVVIPKPDPAVYAFQEFKFNWQQQ  60
            MPRSSLRLLAKPLLESRRGFCTSSDKIVASVLFERLRVVIPKPDPAVYAFQEFKFNWQQQ
Sbjct  1    MPRSSLRLLAKPLLESRRGFCTSSDKIVASVLFERLRVVIPKPDPAVYAFQEFKFNWQQQ  60

Query  61   FRRRYPDEFLDIAKNRAKGEYQMDYVPAPRITEADKNNDRKSLYRALDKKLYLLIFGKPF  120
            FRRRYPDEFLDIAKNRAKGEYQMDYVPAPRITEADKNNDRKSLYRALDKKLYLLIFGKPF
Sbjct  61   FRRRYPDEFLDIAKNRAKGEYQMDYVPAPRITEADKNNDRKSLYRALDKKLYLLIFGKPF  120

Query  121  GATSDKPVWHFPEKVYDSEPTLRKCAESALKSVVGDLTHTYFVGNAPMAHMAIQPTEEMP  180
            GATSDKPVW FPEKVYDSEPTLRKCAESALKSVVGDLTHTYFVGNAPMAHMAIQPTEEMP
Sbjct  121  GATSDKPVWPFPEKVYDSEPTLRKCAESALKSVVGDLTHTYFVGNAPMAHMAIQPTEEMP  180

Query  181  DLPSYKRFFFKCSVVAASKYDISN  204

Sbjct  181  DLPSYKRFFFKCSVVAASKYDIST  204

The instant disclosure provides evidence that overexpression of the DECOY gene in Arabidopsis plants causes an increase in fresh weight/biomass.  (Table 61).  As such, the claims are anticipated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang, et al. (Proceedings of the National Academy of Sciences 94.14 (1997): 7349-7355) taken with evidence of the instant Specification.
Applicant claims a nucleic acid construct comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a polypeptide which comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence set forth in SEQ ID NO:460 (elected herein), and a heterologous promoter for directing transcription of said nuclei acid sequence in a host cell, wherein said amino acid sequence is capable of increasing yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, abiotic stress tolerance, and/or nitrogen use efficiency, and/or reducing time to flowering or time to inflorescence emergence of a plant (Claim 13), the 
Zhang, et al. teaches that a genomic clone of the Arabidopsis thaliana DECOY gene had been expressed in a plant (a plant that was not mutant for the DECOY gene) thereby overexpressing said gene.  (p. 7532, right col. ¶ 2).  Zhang, et al. teaches the expression of genes in Arabidopsis plants using heterologous promoters.  (p. 7350 left col. ¶ 1 - right col. ¶ 1).  
However, Zhang, et al. does not disclose that the decoy gene was expressed from a heterologous promoter as a single embodiment.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Zhang, et al. such that the gene is expressed from a heterologous promoter. One having ordinary skill in the art would have been motivated to do this because Zhang et al. teaches that genes can be readily expressed from heterologous promoters and it would have been prima facie obvious to substitute another type of promoter, known to be suitable for the same purpose of expressing the gene, in the method of Zhang et al.  

Conclusion
No claims are allowed.
Claims 2-3, 5-12, 14 and 16 appear to be free of the prior art.  The closest prior art is Zhang, et al. (Proceedings of the National Academy of Sciences 94.14 (1997): 7349-7355).  However, Zhang et al. does not disclose all of the limitations of these claims and the combinations of limitations required by the claims are not otherwise obvious in view of the teachings of the prior art.  While the “DECOY” gene was indeed expressed by Zhang et al., it was done so in the specific context of being suspected of being the gene responsible for a mutant phenotype strictly due to its position in the Arabidopsis genome, and it was found to be not the gene responsible for the phenotype – and given the fact that the gene otherwise had no discernable function, it was given the unusual name “DECOY”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES LOGSDON/Examiner, Art Unit 1662